Judgment and order affirmed, with costs. All concur, except Crosby, P. J., and Taylor, J., who dissent and vote for reversal and for dismissal of the complaint on the ground that no actionable negligence of defendant is shown. (The judgment is for plaintiff in an action for damages for personal injuries sustained by plaintiff by reason of having been struck in the face by a ball thrown by a student in the hall of a school. The order denies a motion for a new trial.) Present — Crosby, P. J., Taylor, Dowling, Harris and McCurn, JJ.